DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 15-21 use “means” and corresponding structure is found in paras. [0106]-[0108].

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 3-4 and 7-8, differential Angle of Arrival (DAOA) and Line of Sight (LOS) are quantities that only make sense when determined with respect to some point in space, but the claim does not specify any such point. Regarding lines 9-11, the claim recites determining a location estimate for the UE using at least one of said beams when each beam in the pair is LOS, but does not require either of the beams to have arrived at the UE, or to be LOS with respect to the UE.
These ambiguities make the scope of the claim unclear. Examiner would recommend reciting the relationship between the UE and the steps of obtaining DAOA and determining LOS.

Regarding claim 6 line 2, it is unclear how the DAOA can be received from the UE, as the UE has not been recited as having any relationship that would provide knowledge of the DAOA. 

Regarding claim 7, it is unclear how the location estimate of the UE can be determined based on the AODs of the pair of directed beams, or a Reference Signal Time Difference for the pair of directed beams, as the claim does not recite any of the beams arriving at the UE.

Claims 8, 13-15, 20-22, 27, and 28 are rejected as indefinite for the same reasons discussed above with respect to claims 1, 6, and 7.

The remaining claims are dependent.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of claim 1:
Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
	-comparing the DAOA to the DAOD to determine if each directed beam in the pair of directed beams is Line Of Sight (LOS); and 
- determining a location estimate for a user equipment (UE) using at least one of the directed beams in the pair of directed beams when each directed beam in the pair of directed beams is LOS.
These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG. The comparing and determining steps can be performed in the human mind or by a human using paper and pencil. For example determining the location estimate by triangulation based on a pair of AODs (see claim 7 lines 1-3) can be performed by a human using paper and pencil.  
The comparing and determining can also be considered to fall within the mathematical relationships grouping of abstract ideas.
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
	- the method performed by “an entity” for supporting location services of a “user equipment (UE)”;
- obtaining a differential Angle of Arrival (DAOA) for a pair of directed beams transmitted by at least one base station; and
- obtaining a differential Angle of Departure (DAOD) for the pair of directed beams transmitted by the at least one base station.

The “entity” includes within its scope a human being, or generic computer equipment that is merely used as a tool to perform the abstract idea. The “user equipment (UE)” is merely a general link to a technological environment; the UE does not perform any of the method steps, is not recited as having any relationship to the DAOA or DAOD, and is merely an object whose location is estimated. The UE could comprise generic computer equipment. The obtaining steps comprise insignificant extra-solution activity, i.e. data-gathering. These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include the method performed by “an entity” that includes within its scope a human being or generic computer equipment, a “user equipment” that merely generally links the abstract idea to a technological environment, and insignificant extra-solution activity. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2 and 3 merely describe the beams without integrating the abstract idea into a practical application or adding significantly more. 

	Claim 4 merely further describes the data gathering without integrating the abstract idea into a practical application or adding significantly more. 

	Claim 5 further recites:
- the entity is the UE. However the UE includes within its scope generic computer equipment, and the steps performed by the UE comprise mere generic computer functions of receiving data and performing calculations. This does not integrate the abstract idea into a practical application or add significantly more.
- obtaining the DAOA comprises measuring the DAOA. Such measurement could be performed by a human being making a judgement, for example, by observation if the directed beams are visible beams (the claims do not exclude this). The measurement therefore can be considered part of the abstract idea.
	- obtaining the pair of AODs from a location server in a point to point message or from a base station in a broadcast message. However this is merely further description of the data gathering and comprises generic computer equipment performing the generic computer function of exchanging data. This therefore does not integrate the abstract idea into a practical application or add significantly more.

	Claim 6 merely recites generic computer equipment (“location server”, “local database”, “base station”) performing the generic computer function of exchanging data. This does not integrate the abstract idea into a practical application or add significantly more.

	Claim 7 merely recites further details of the abstract idea and therefore does not integrate the abstract idea into a practical application or add significantly more.

	Claims 8-28 differ from claims 1-7 in reciting an external interface, memory, and at least one processor (claims 8-15), a plurality of means described in the specification as comprising generic computer equipment (claims 15-21), and a non-transitory storage medium (claims 22-28). These elements comprise generic computer equipment performing generic computer functions and therefore do not integrate the abstract idea into a practical application or add significantly more.

Allowable Subject Matter

Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8, 15 ,and 22, the closest prior art (Chiu US 20190146052 A1, cited on IDS) teaches [NOTE: limitations not taught by Chiu are lined through; language added to explain Chiu’s teachings is italicized] a method for supporting location services for a user equipment (UE) (terminal apparatus 20, Fig. 1), performed by an entity (base station 10, positioning device 30, Fig. 1), comprising: 
obtaining a differential Angle of Arrival (DAOA) for a pair of directed beams transmitted by at least one terminal device (para. [0040]; S21, Fig. 8); 
obtaining a differential Angle of Departure (DAOD) for the pair of directed beams transmitted by the at least one terminal device (para. [0040]; S21, Fig. 8); 

determining a location estimate for the UE using at least one of the directed beams in the pair of directed beams when each directed beam in the pair of directed beams is LOS (terminal device location, paras. [0044]-[0046]).
Chiu does not teach a base station transmitting the beams. Instead, Chiu teaches a terminal device transmitting the beams. However it would have been obvious to modify Chiu such that a base station transmits the beams because it is a simple substitution of one known element for another to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The results are predictable because radio wave transmission and reception are analogous.
However the prior art does not teach or make obvious comparing the DAOA to the DAOD to determine if each directed beam in the pair of directed beams is Line Of Sight (LOS).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210239783 A1 (Calcev) teaches determining LOS (line of sight) based on difference in intensities of signals transmitted with different polarizations (Fig. 4A).
US 10932221 B2 (Grossmann) teaches UE (user equipment) localization based on beams from base stations, each beam having a known pointing direction (Fig. 7).
US 20220229143 A1 (Dwivedi) teaches UE position estimation based on LOS detection measurements of base stations (Fig. 6).
WO 2018111254 A1 (Aryafar) teaches determining a LOS or NLOS state based on pairs of beams (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648